         IT IS SO ORDERED.

         Dated: 15 July, 2019 03:01 PM




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

  In         ROBERT L CHAPMAN II             ) Case No. 18-16328-jps
  re:
                                             ) Chapter 13 Proceedings
               Debtor(s)                     ) Judge Jessica E. Price Smith

                                   CONFIRMATION ORDER


The Chapter 13 plan in this case came on for confirmation at a hearing before the Court.
A copy of such plan, together with the applicable amendments or modifications (the
''Plan''), is attached to this Order. Based upon the papers filed in this case, information
presented by the Chapter 13 Trustee (''Trustee'') and such other matters, if any,
presented by the Debtor or Debtors (''Debtor''), Debtors' counsel, any objector or any
other interested party, the Court finds that:

        1.    Notice of the confirmation hearing was duly given.

        2.    The Plan complies with applicable requirements of 11 U.S.C.
              §§ 1322 and 1325.

        3.    Any and all objections filed by the Trustee have been resolved.

         18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 1 of 9
IT IS THEREFORE ORDERED THAT:

   1.    The Plan is confirmed.

   2.    The Debtors shall, until further order of the Court, make the
         periodic payments called for in the Plan to the Trustee. Except
         as otherwise permitted, such payments shall be made pursuant
         to order of the Court on the Debtors' employer.

   3.    The Debtors shall not incur additional debt exceeding $1,000 in
         the aggregate without notice to the Trustee and the approval of
         the Court.

   4.    The Debtors shall not transfer any interest in real property
         without the approval of the Court.

   5.    Unless the Plan provides otherwise in Part 2.3 or Part 8, the
         Debtors shall pay over to the Trustee each year during the
         pendency of the case any and all federal income tax refunds.
         The Debtors may retain from any federal income tax refund
         either $1,000 from a single tax return ($2,000 from a joint tax
         return) or the sum of any earned income tax credit and child tax
         credits, whichever is greater.

   6.    Secured creditors shall retain their liens. If this case is either
         dismissed or converted to a Chapter 7 case, the property vesting
         in the Debtors by reason of this Confirmation Order shall remain
         subject to the liens existing at the time of the filing of the case
         subject to adjustments in respect of amounts paid under the
         Plan.

   7.    After confirmation of the Plan, funds available for distribution will
         be paid monthly by the Trustee in the following order:
         (i) Trustee's authorized percentage fee and/or administrative
         expenses; (ii) attorney's fees as allowed under applicable rules
         and guidelines; (iii) conduit payments as provided for in Part 3.1;
         (iv) monthly payments on mortgage arrearages as provided for
         in Part 3.1 and monthly payments on claims as provided for in
         Parts 3.2, 3.3, 3.4 and, if so specified, Part 6.1 (if no fixed
         payment on an executory contract arrearage is specified, then
         the arrearage will be paid on a pro rata basis); (v) payments to
         priority creditors as provided for in Part 4, to be made on a pro
         rata basis; and (vi) general unsecured claims.


     18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 2 of 9
     8.      Any creditor seeking to file an unsecured deficiency claim as a
             result of collateral surrendered in Part 3.5 must do so no later
             than 90 days after this Confirmation Order is entered. If the
             collateral has not been liquidated, the deficiency claim is to be
             estimated.

     9.      The attorney for the Debtors is allowed a fee of $**   , of which
             $**    has been paid. The balance of $** shall be paid by the
             Trustee from the monies received under the Plan over 12
             months, unless a longer period is needed because the plan
             payment is too small to allow for payment over 12 months.

     10.     The administrative expenses of the Trustee shall be paid in full
             pursuant to 11 U.S.C. §§ 503(b) and 1326(b)(2) and 28 U.S.C.
             § 586(e)(1)(B).

     11.     If the case is dismissed by the Court or by the Debtors under
             11 U.S.C. § 1307, all funds remaining in the hands of the Trustee
             at the time of dismissal shall be paid to the Chapter 13 creditors
             pursuant to the terms of the Plan. If the case is converted to
             Chapter 7 under 11 U.S.C. § 1307, all funds remaining in the
             hands of the Trustee at the time of conversion shall be returned
             to the Debtors after deducting the Trustee's authorized
             percentage fee.

     12.     A debtor may request entry of an order declaring that a secured
             claim has been satisfied and that the lien has been released
             under the terms of the confirmed plan by filing and serving a
             motion under Bankruptcy Rule 5009(d), generally at the time the
             case is being closed. See 2017 Committee Note to Bankruptcy
             Rule 5009(d).

 **The Attorney Fees are outside the "no-look" amount. A Fee Application is
 required.

By submitting this form, the Trustee certifies that the wording of this form is identical in all
respects to the form confirmation order adopted by Judge Harris and Judge Price Smith
in a Memorandum dated January 17, 2018, and as modified in the memorandum dated
February 8, 2019.




          18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 3 of 9
Submitted by:
/S/ Lauren A. Helbling
LAUREN A. HELBLING (#0038934)
Chapter 13 Trustee
200 Public Square, Suite 3860
Cleveland OH 44114-2321
Phone(216)621-4268 Fax(216) 621-4806
Ch13trustee@ch13cleve.com



                                      SERVICE LIST

Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

RENEE HELLER, Attorney for Debtor(s)
(served via ECF)

ROBERT L CHAPMAN II, Debtor(s)
17412 INVERMERE
CLEVELAND, OH 44128




      18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 4 of 9
18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 5 of 9
18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 6 of 9
18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 7 of 9
18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 8 of 9
18-16328-jps   Doc 84   FILED 07/15/19   ENTERED 07/16/19 08:24:38   Page 9 of 9
